Opinión concurrente del Juez
Asociado Señor Corrada Del Río,
a la cual se une el Juez Asociado Señor Rivera Pérez.
Nos corresponde resolver si una persona comete el de-lito de expedición de cheques sin provisión de fondos cuando expide el cheque para el pago de una deuda preexistente.
*103M
El 6 de julio de 2001, el Sr. Julio Rafael Betances Rexach, director de RBR Construction, S.E. (RBR Construction) presentó una denuncia en contra de Joseph Patrick McCloskey Díaz (señor McCloskey o peticionario), Joseph Peter McCloskey Vázquez y Luis E. Pérez Pagán, en la cual les imputó la comisión del delito de insuficiencia de fondos estipulado en el Art. 264 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4551. En esencia, les imputó haber expedido el cheque, timbrado Sunrise Partners II, S.E., de la cuenta número 0114008924 del Eurobank, a favor de RBR Construction, S.E., por la cantidad de $85,715.19, con conocimiento de que el referido instrumento negociable no tenía fondos suficientes ni gozaba de autorización expresa para girar al descubierto.
Habiendo determinado causa probable para acusar, el Tribunal de Primera Instancia, Sala Superior de San Juan (TPI), señaló la celebración de la vista en su fondo para el 9 de agosto de 2001. Llegada la vista, el Ministerio Fiscal presentó como prueba el testimonio del señor Betances Rexach, quien declaró que los acusados le debían $85,715.89, procedente de un trabajo de construcción rea-lizado y de alquiler de equipo pesado. A tales efectos, pre-sentó una factura por la renta de equipo pesado y aclaró que todavía se le adeuda. Asimismo, presentó en evidencia el cheque librado con fecha de 14 de diciembre de 2000. El señor Betances Rexach declaró que se le entregó ese che-que como pago de la referida factura y que al ir a la Sucur-sal de Eurobank, en Hato Rey, el banco se negó a cambiarlo. Señaló que en el banco se encontró con el peti-cionario y le informó de lo sucedido. El peticionario le in-dicó que seguramente se trataba de un error y le reco-mendó que intentara depositarlo nuevamente.
Conforme a ello, el señor Betances Rexach expresó que en dos ocasiones posteriores intentó cambiar el cheque, *104pero el banco no lo honró. El TPI admitió en evidencia un documento que consta de dos hojas de depósito, una de 19 de diciembre de 2000 y la otra de 3 de enero de 2001, am-bas del Banco Santander. Atestó que el cheque tenía que haber sido firmado por los acusados y que una de esas fir-mas debía ser la del peticionario. El TPI admitió en eviden-cia una carta dirigida al peticionario, la cual se identificó como una carta de requerimiento de pago.
El otro testigo de cargo fue Raúl Blanco Tercel, Gerente del Departamento de Cobro de Eurobank (Gerente), quien declaró que obtuvo la tarjeta de firma de la cuenta de los acusados y que de ese documento surge que las tres perso-nas autorizadas a firmar eran éstos.(1) Testificó, además, que el 15 de diciembre de 2000, fecha aproximada en que el cheque fue girado, la cuenta tenía un sobregiro de “once mil y pico de dólares”. Asimismo, el señor Blanco Tercel señaló que para el 20 de diciembre de 2000, fecha en que fue depositado el cheque por primera vez, la cuenta tenía un sobregiro de “ciento dieciocho mil y pico de dólares”, y para el 4 de enero de 2001, fecha en que fue depositado por segunda vez, la cuenta tenía un sobregiro de “ciento vein-tiséis mil y pico de dólares”.
Durante el contrainterrogatorio, el Gerente declaró que a los acusados se les había permitido sobregirarse en una variedad de ocasiones, por lo que ellos podían tener la ex-pectativa de que el cheque fuera honrado. Aclaró que él no es quien autoriza que se conceda un sobregiro y que desco-noce las razones por las cuales el cheque no fue honrado.
Por su parte, la evidencia de la defensa consistió en va-rias comunicaciones escritas que le cursara su abogado al Ledo. Gerardo A. Quirós López, representante legal de RBR Construction, en respuesta a la carta de requeri-miento de pago.
Luego de concluida la vista en su fondo, el 15 de noviem-*105bre de 2001, el peticionario presentó una moción de abso-lución perentoria al amparo de las disposiciones de la Re-gla 135 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, fundamentada en que el Ministerio Público no había esta-blecido la intención de defraudar.
Sin embargo, el 17 de enero de 2002 el TPI declaró culpable únicamente al aquí peticionario y lo sentenció al pago de una multa de $5,000, de una pena especial pecu-niaria de $100, más las costas del proceso.
En desacuerdo, el 18 de enero de 2002, el peticionario presentó nuevamente una moción de absolución perentoria en la que cuestionó el fallo dictado en su contra. Por su parte, el Ministerio Público presentó una moción para so-licitar que además de la multa, al peticionario se le impu-siera la pena de restitución.
Así las cosas, el 20 de marzo de 2002 el TPI notificó la sentencia emitida el 17 de enero de 2002 y en ésta denegó la solicitud de absolución perentoria presentada por el pe-ticionario y le impuso una pena de restitución de $5,000.
Inconforme, el 19 de abril de 2002 el peticionario pre-sentó un recurso de apelación ante el anterior Tribunal de Circuito de Apelaciones (TA), el cual confirmó la sentencia del foro primario. Al así hacerlo, el TA expresó que la prueba desfilada ante el foro primario fue suficiente para demostrar el propósito de defraudar. Asimismo, el foro a quo concluyó que el peticionario hizo caso omiso al ser con-frontado con la situación del cheque y al requerírsele el pago mediante carta. Ello, según el TA, constituyó eviden-cia prima facie del propósito de defraudar.
Inconforme aún, el 22 de mayo de 2003 el peticionario acudió ante este Tribunal, mediante un escrito de certio-rari, en el cual formuló los señalamientos de error siguien-tes:
1. Erró el Tribunal de Instancia al hallar culpable al ape-lante en ausencia de prueba sobre el elemento de hacer, extender, endosar o entregar un cheque sin fondos.
*1062. Erró el Tribunal de Instancia al hallar culpable al ape-lante en ausencia de prueba sobre el propósito de defraudar al emitir un cheque sin fondos. Petición de certiorari, pág. 8.
Mediante Resolución de 22 de agosto de 2003, expedi-mos el presente recurso. Contando con el beneficio de la comparecencia de ambas partes, estamos en posición de resolver.
Por la naturaleza de los señalamientos de error, comen-zamos con la discusión del segundo, esto es, si con la expe-dición del cheque sin fondos como pago de una deuda pre-existente, quedó probada la “intención de defraudar” que requiere el Art. 264 del Código Penal, supra.(2)
¿Constituye el libramiento de un cheque sin fondos, como pago de una deuda preexistente, un delito al amparo del citado Art. 264 del Código Penal? ¿Se configura la “in-tención de defraudar”, aun cuando el librador del referido instrumento no ha recibido algún bien o servicio a cambio? Veamos.
El Art. 264 del Código Penal, supra, dispone:
Toda persona que con el propósito de defraudar a otra haga, extienda, endose o entregue un cheque, giro, letra u orden para el pago de dinero, a cargo de cualquier banco u otro de-positario, a sabiendas de que el emisor o girador no tiene su-ficiente provisión de fondos en dicho banco o depositario para el pago total del cheque, giro, letra u orden a la presentación del mismo, ni disfruta de autorización expresa para girar en descubierto, será sancionada con multa hasta el doble del im-porte de dicho cheque, giro, letra u orden, pero nunca mayor de cinco mil (5,000) dólares, o pena de reclusión de un día por cada cincuenta (50) dólares que deje de satisfacer hasta un máximo de noventa (90) días, o ambas penas a discreción del *107Tribunal. El Tribunal podrá imponer además la pena de restitución.
Este artículo trata de atender la realidad social de nues-tro país, en donde existe una cantidad dramática de esque-mas para defraudar a otras personas, en los cuales están involucradas cantidades exorbitantes de dinero. El propó-sito de las personas que incurren en la conducta tipificada en este artículo estriba en defraudar para lucrarse a gran escala. Véase Exposición de Motivos de la Ley Núm. 149 de 11 de agosto de 2000 (2000 Leyes de Puerto Rico 988). Por lo tanto, se hizo necesario que el legislador puertorriqueño atemperara esta realidad social a las disposiciones del Có-digo Penal e incluyera entre ellas una serie de medidas dirigidas a proscribir este tipo de conducta.
Los elementos esenciales del delito de expedición de cheques sin fondos, según identificados por este Tribunal, son: hacer, extender, endosar o entregar un cheque, giro, letra u orden de pago de dinero, a cargo de cualquier banco u otro depositario con conocimiento de que no tiene sufi-cientes fondos para el pago, y tener el propósito de defrau-dar; este último es la médula del delito. Pueblo v. Somarriba García, 131 D.P.R. 462, 468 (1992); Valentín v. Torres, 80 D.P.R. 463, 477 (1958).
Es decir, si el Estado no demuestra más allá de duda razonable que el acusado intentó defraudar al perjudicado, éste no podrá resultar convicto a pesar de que conocía que no contaba con fondos suficientes en su cuenta. Ambos ele-mentos se deben alegar en la acusación y establecerlos me-diante la prueba. Pueblo v. Cuevas, 54 D.P.R. 301 (1939).
El Art. 7(15) del Código Penal, 33 L.P.R.A. see. 3022(15), define el proceder “fraudulentamente” como aquel acto co-metido mediante “ardid, simulación, trama, treta o me-diante cualquier forma de engaño”. Mientras, “defraudar” significa “privar a alguien, con abuso de su confianza o con infidelidad a las obligaciones propias, de lo que le toca de *108derecho”. Diccionario de la Lengua Española, 22da ed., Madrid, Ed. Espasa-Calpe, 2001, Vol. I, pág. 738.
Cónsono con lo anterior, en Pueblo v. Flores Betancourt, 124 D.P.R. 867, 877 (1989), este Tribunal expresó que “ ‘[d]efraudar quiere decir privar a una persona de un bien, derecho o interés ‘con abuso de su confianza o con infideli-dad a las obligaciones propias’ ”.(3) Sobre el particular, este Foro puntualizó:
Aunque la intención de defraudar implica un “propósito de obtener una ventaja material sobre [otra persona], o de indu-cirla a desprenderse de algún valor, derecho, privilegio u obli-gación”, Conferencia Judicial de Puerto Rico, Instrucciones al Jurado para el Tribunal Superior de Puerto Rico, 2da ed., San Juan, Ed. C. Abo. P.R., 1977, pág. 282, el perjuicio no tiene que ser necesariamente patrimonial. Es suficiente que la intención sea frustrar la administración de una ley o lesionar (impair) una función gubernamental. ... La intención de defraudar se da en toda modalidad de falsedad que pueda ocasionar daño relevante a algún interés ajeno. (Enfasis suplido.) Pueblo v. Flores Betancourt, supra, págs. 877-878.(4)
De lo anterior se puede concluir que, en los casos en que se emite un cheque sin fondos, para que se configure la intención de defraudar, es necesario que se prive simultá-neamente al recipiente del cheque de algún bien, valor o cualquier otro derecho patrimonial que le corresponda. Dicho en otras palabras, para que se configure el delito es necesario que el cheque haya sido expedido fraudulenta-*109mente con la única intención de obtener algo a cambio. Por lo tanto, deberá darse algún tipo de desplazamiento patrimonial entre ambas partes, esto es, el que expide, endosa o entrega el cheque deberá enriquecerse con algún bien, valor o servicio, y el que lo recibe, al mismo tiempo, deberá experimentar un correlativo empobrecimiento. Como con-secuencia de lo anterior, concluimos que si un sujeto expide un cheque, sin intención de beneficiarse u obtener en in-tercambio algún bien de valor, no se configura la intención de defraudar que exige el Art. 264 del Código Penal, supra.
En Pueblo v. Cuevas, supra, págs. 308-309, este Tribunal expresó que “[e]l propósito del estatuto ... es perseguir y castigar la expedición de cheques sin fondos como medio para defraudar o engañar a la persona que lo recibe, obte-niendo de ella dinero o propiedades”. A tales fines expresa-mos que:
El “propósito de defraudar” forma parte y es un elemento esencial del delito que define y castiga la sección Ia de la Ley núm. 26, [supra]. Y siendo elemento esencial del delito, debe ser alegado en la acusación y establecido por la prueba. ...
La jurisprudencia que hemos examinado sostiene que cuando en la definición del delito de dar un cheque sin fondos se incluye el requisito del “propósito de defraudar [”,] la mé-dula (gist) de la ofensa es el conocimiento del librador del che-que en el momento de expedirlo de la insuficiencia de fondos y el propósito de defraudar. (Enfasis suplido y en el original.) Pueblo v. Cuevas, supra, pág. 309.
De otra parte, el Art. 264 del Código Penal, supra, hay que entenderlo e interpretarlo a la luz de las disposiciones complementarias establecidas en los Arts. 265 al 268 del Código Penal, 33 L.P.R.A. sees. 4552-4555. De este modo, para poder procesar a una persona por el delito de expedi-ción de cheques sin fondos tipificado en ese artículo, y como condición precedente y jurisdiccional, el Estado deberá de-mostrar que el perjudicado avisó personalmente o me-diante carta certificada al girador o endosante de que el cheque no se pudo honrar por insuficiencia de fondos. Pue*110blo v. Valentín, supra, pág. 469.(5) A ese requerimiento se le conoce como “la interpelación”, y a través de éste se podrá comprobar, a posteriori, cuál era la intención o el estado mental del librador del cheque sin fondos al momento de expedirlo y entregarlo a otra persona. Pueblo v. Somarriba García, supra, págs. 468-469; Pueblo v. Cuevas, supra, pág. 305.
Si se demuestra que el librador no efectuó el pago den-tro del período de diez o quince días, según corresponda, ello constituirá evidencia prima facie de que al momento de expedirse el cheque, se hizo con el propósito de defraudar. Art. 267 del Código Penal, supra; Pueblo v. Somarraba García, supra, pág. 469 esc. 6. Es decir, la falta de pago después del aviso constituye evidencia de la intención de defraudar(6) Una vez el Estado establece la presunción de defraudar, corresponde al acusado controvertirla.
En síntesis, para que a una persona la puedan procesar según las disposiciones anteriormente citadas, ésta deberá expedir o endosar un cheque con conocimiento de que no tiene fondos y, mediante engaño, apropiarse de bienes o propiedades de algún valor o recibir servicios a cambio del cheque. Si la situación del peijudicado en nada cambia con la expedición del cheque, es decir, si ello no es lo que mo-tiva al perjudicado a intercambiar simultáneamente el bien o servicio, la persona que expida el cheque no incu-rrirá en este delito.
*111En otras jurisdicciones estatales que poseen estatutos similares al nuestro han llegado al mismo resultado. Esos foros han establecido que otorgar un cheque sin fondo en pago de una deuda preexistente no viola aquellos estatutos que ni siquiera hacen referencia a la obtención de algún bien de valor (como el nuestro), y han concluido, por lo tanto, que la “intención de defraudar” no se configura si el peijudicado no ha sido despojado de algún bien. Véanse, por ejemplo: State v. Durbin, 614 N.E.2d 799 (Ohio 1992); Maggard v. Commonwealth, 262 S.W.2d 672 (Ky. 1953); Thompson v. State, 69 S.E.2d 206 (Ga. 1952); Douglas v. State, 57 S.E.2d 438 (Ga. 1950); Moore v. People, 235 P.2d 798 (Colo. 1951); State v. Vandenburg, 2 A.2d 916 (Del. 1938); Commonwealth v. Hammock, 250 S.W. 85 (Ky. 1923); Berry v. State, 111 S.E. 669 (Ga. 1922); People v. Williams, 230 P. 667 (Cal. 1924); People v. Khan, 182 P. 803 (Cal. 1919).
Teniendo este trasfondo jurídico como marco de referen-cia, procede que resolvamos la controversia ante nuestra consideración.
r-H hH HH
AI examinar la situación que se nos presenta, vemos que no fue la expedición del cheque sin fondos lo que mo-tivó que la compañía RBR Construction prestara los servi-cios de arrendamiento por construcción. Es decir, el cheque no indujo a esa compañía a prestar servicio o equipo alguno. Los servicios fueron prestados dos meses antes de que el cheque fuese expedido. La posición de la referida compañía al recibir el pago quedó en la misma situación: antes de la expedición del cheque Sunrise Partners, S.E. ya le debía $85,715.79; después de la expedición aún le que-dan debiendo la misma cantidad.
Tratándose de un cheque en pago de una deuda preexis-tente, y si el Estado no ha demostrado más allá de duda *112razonable que fue la intención del señor McCloskey defrau-dar a la referida compañía, no medió aquí la intención criminal de defraudar contemplada en el Art. 264 del Código Penal, supra. Al ser este un elemento esencial del delito, existe una ausencia total de prueba en cuanto al delito, por lo que procede que se desestime la acusación en contra del peticionario.
De otra parte, debemos llamar la atención a que de la declaración del propio testigo del Ministerio Público, el se-ñor Blanco Tercel, se desprende que el banco contra el cual se giró el cheque acostumbraba a cubrir los sobregiros de la cuenta en cuestión, y por ello se podría inferir que el señor McCloskey tenía una expectativa razonable de pago.(7) Ello abona a nuestra conclusión de que el cheque no fue expe-dido con la intención de defraudar al señor Betances Rexach. Generalmente, la expectativa razonable de pago constituye una defensa que puede levantar un acusado en este tipo de casos y con ella puede controvertir exitosa-mente la presunción de defraudar. State v. Stemen, 106 N.E.2d 662 (Ohio 1951).
IV
Por los fundamentos expuestos, concurrimos con el dic-tamen del Tribunal al decretar la exoneración del acusado.

*) Una fotocopia de la tarjeta de las firmas fue admitida en evidencia por el Tribunal de Primera Instancia (TPI). Apéndice de la Petición de certiorari, pág. 200.


 Si se determina que la expedición de un cheque sin fondo como pago de una deuda preexistente no infringe las disposiciones del Código Penal, no será necesario entrar a dilucidar el asunto probatorio contenido en el primer señalamiento de error, esto es, si una de las firmas en el cheque es la del acusado.


s) En esa ocasión, este Tribunal interpretó el Art. 271 del Código Penal, 33 L.P.R.A. see. 4591, sobre el delito de falsificación de documentos. A pesar de que ese precepto legal, en sus aspectos básicos, provino del Código Penal argentino, este Tribunal concluyó que la frase “con intención de defraudar a otra persona” tenía su raíz en el Código Penal de 1902, cuya fuente es el common law angloamericano, en específico el Código Penal de California de 1873.


 En People v. Griffith, 262 P.2d 355, 359-360 (1953), el Tribunal Supremo de California expresó que:
“An intent to defraud the person to whom the check was delivered is an essential element of the offense charged. ... It is the gist of the offense. ... No presumption of law will suffice for proof of the intent to defraud. ...
“Intent to defraud is an intent to commit fraud. ‘As defined by lexicographers, the word “defraud” means to deprive of right, either by procuring something by deception or artifice, or by appropriating something wrongfully.’ ” (Enfasis suplido.)


6) A estos efectos, el texto literal del Art. 266 del Código Penal dispone lo si-guiente:
“Ninguna persona será sancionada de acuerdo a la see. 4552 de este título a menos que se pruebe, a satisfacción del tribunal, que el tenedor del cheque, giro, letra u orden, o su agente, ha avisado personalmente o mediante carta certificada con acuse de recibo al girador y al endosante a su última dirección conocida para que pague al tenedor, o a su agente, en la dirección que se indicará en el aviso, el importe del cheque, giro, letra u orden dentro de un plazo no menor de diez (10) días labora-bles si el girador o endosante a quien se dirige el aviso residiere en la localidad del tenedor y no menor de quince (15) días laborables si residiere en otro municipio o fuera del Estado Libre Asociado de Puerto Rico. Dicho término se computará desde la fecha del aviso al girador o endosante del cheque, giro, letra u orden no pagada.” 33 L.P.R.A. see. 4553.


 Por el contrario, el pago oportuno del cheque relevará de responsabilidad criminal a la persona que lo hubiese emitido o endosado. Art. 268 del Código Penal, 33 L.P.R.A. see. 4555.


 Según surge de la Estipulación de Prueba Oral, el señor Blanco Tercel de-claró que “a Sunrise Partners II, S.E., se le permitió sobregirarse en una variedad de ocasiones y que el historial según dicho Exhibit VI demuestra que esto era usual. Que en virtud de ello los giradores del cheque pueden tener la expectativa [efe] que fuera honrado. Que desconoce porque no lo fue”. (Enfasis suplido y en el original.) Apéndice de la Petición de certiorari, pág. 93.